Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claim limitations regarding trans-radial access, an access needle, pulley wires, pulley steering systems, and steerable segments do not have support in the parent applications and thus are given a priority date of October 11, 2019, corresponding to the filing date of the instant application.

Drawings
The drawings were received on November 25, 2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an access needle capable of delivering a rail wire for delivery of a primary catheter.  Thus, the rail wire and primary catheter are not positively recited.  However, the remainder of claim 1 and dependent claims recite additional features of the primary catheter and thus it is unclear if Applicant intends to positively recite the primary catheter and rail wire.  Additionally, claim 1 recites the primary catheter has a working lumen capable of acting as a conduit for the delivery therethrough of: an additional secondary catheter, at least one wire separate from the primary catheter, at least two pulley wires, and at least one pulley steering system.  Thus, the additional secondary catheter, at least one wire separate from the primary catheter, at least two pulley wires, and at least one pulley steering system are not positively recited.  However, claim 1 recites additional details for each element and thus it is unclear if Applicant intends to positively recite these additional elements.  For the purpose of examination, the claims will be interpreted each way.
Claim 1 recites: “said primary catheter having a single central working lumen” and “wherein said central working lumen is capable of acting as a conduit for the delivery therethrough of: at least one additional secondary catheter, at least one wire separate from said primary catheter, and at least two pulley wires”.  However, the claim goes on to recite “wherein said at least two pulley wires are located axially substantially within the wall of said single primary catheter”.  Thus, it is unclear if the pulley wires are within the single central working lumen or within a wall of the primary catheter.
Claim 1 recites the limitation "said single primary catheter" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for a “primary catheter”, but not a “single primary catheter”.
Claim 1 recites the limitation "said primary curve/bend" in line 37.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 2 recites the limitation "the effective segment" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 5 recites the limitation "the outer surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Without antecedent basis, it is unclear if the claim is referring to the outer surface of the access needle, rail wire, primary catheter, additional secondary catheter, or other element.  For the purpose of examination “the outer surface” is interpreted as the outer surface of the primary catheter.
Claims 7-9 each recite “further comprising at least one additional tertiary steering segment and mechanism”.  However, parent claim 1 recites several elements and thus it is unclear which element “further comprises” the tertiary steering segment.  For the purpose of examination, the primary catheter is interpreted as further comprising the at least one additional tertiary steering segment.
Claims 7-9 each recite the limitation "said primary and secondary bends" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 18, 25, and 32 each recite “further comprising at least one secondary catheter”.  However, a secondary catheter is already recited in claim 1.  Thus, it appears claims 11, 18, 25, and 32 are now positively reciting the secondary catheter.  The examiner suggests amending each claim to recite “further comprising said at least one secondary catheter”.  It is noted claims 11, 18, 25, and 32 additionally recite the secondary catheter is “capable of being advanced through said primary catheter”.  However, as noted above the primary catheter is not positively recited.  Thus, the claim is unclear as claims 11, 18, 25, and 32 effectively only positively recite the access needle and at least one secondary catheter.
Claim 31 depends from itself and thus the scope is unclear.  For the purpose of examination, claim 31 is interpreted as depending from claim 3.  (It is noted claims 32-34 each depend from claim 3.)
Claims 2-39, 41, and 45-50 are additionally rejected due to their dependency on claim 1.
Claim 40 recites an access needle capable of delivering a rail wire for delivery of a primary catheter.  Thus, the rail wire and primary catheter are not positively recited.  However, the remainder of claim 40 and dependent claims recite additional features of the primary catheter and thus it is unclear if Applicant intends to positively recite the primary catheter and rail wire.  Additionally, claim 40 recites the primary catheter has a working lumen capable of acting as a conduit for the delivery therethrough of: an additional secondary catheter, at least one wire separate from the primary catheter, at least two pulley wires, and at least one pulley steering system.  Thus, the additional secondary catheter, at least one wire separate from the primary catheter, at least two pulley wires, and at least one pulley steering system are not positively recited.  However, claim 40 recites additional details for each element and thus it is unclear if Applicant intends to positively recite these additional elements.  For the purpose of examination, the claims will be interpreted each way.
Claim 40 recites the limitation "said single primary catheter" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  There is antecedent basis for a “primary catheter”, but not a “single primary catheter”.
Claim 40 recites the limitation "the primary curve/bend" in line 37.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 42-23 are rejected due to their dependency on claim 40.
Claim 48 recites “inserting an access needle” in line 4.  However, parent claim 1 already positively recites an access needle in line 3.  Thus, it is unclear if the method of claim 48 is introducing a distinctly different access needle or is referring to the access needle of claim 1.  For the purpose of examination, the method claim 48 is interpreted as to referring to the access needle of claim 1.  The Examiner suggests amending claim 48 to recite “inserting the [[an]] access needle”.
Claim 48 recites “inserting a wire through said needle” in line 5.  It is unclear if this limitation in claim 48 is referring to the “rail wire” or to the “at least one wire separate from the primary catheter” of claim 1 or if this limitation in claim 48 is introducing a distinctly different wire.
Claim 48 recites “advancing said device of claim 1 over another wire” in line 9.  It is unclear if this limitation in claim 48 is referring to the “rail wire” or to the “at least one wire separate from the primary catheter” of claim 1 or if this limitation in claim 48 is introducing a distinctly different wire.
Claim 48 recites “inserting the device of claim 1 over said wire” in line 7, “advancing said device of claim 1 over another wire” in line 9, “steering and moving said device of claim 1” in line 12, “repositioning the distal end hole of device of claim 1” in line 13, and “without removing the proximal portion of said device of claim 1” in lines 14-15.  However, it is noted the device of claim 1 includes the access needle, which is removed in the step of line 6 of claim 48.  Thus, the scope of “the device of claim 1” referred to in the method steps of claim 48 is unclear.  For the purpose of examination, “the device of claim 1” in the method steps of claim 48 highlighted above is interpreted as the “primary catheter” of claim 1, which forms a portion of the device of claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 31 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 31 depends from itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann (US 2005/0228402).  Hoffmann discloses a device for establishing trans-radial arterial access to a multitude of end vessels, via a single site of radial access (fully capable of being inserted in through a radial artery to access a plurality of vessels) comprising: 
an access needle (para [0025] – needle first introduced into blood vessel to provide access to target location); wherein said needle is capable of delivering a rail wire (para [0025] – guide wire inserted through needle) for delivery of a primary catheter (Fig 1) (para [0025] - catheter device inserted over the guide wire), wherein the primary catheter has a central working lumen for the delivery of at least one additional secondary catheter and at least one wire separate from the primary catheter (para [0063] – “when the vascular sheath is used as a conduit from the skin surface to the blood vessel to allow passages of catheters, guide wires, and instruments through vascular sheath 1”).  It is noted the rail wire and primary catheter are not positively recited.  The claims additionally recite the central working lumen of the primary catheter is capable of acting as a conduit for the delivery therethrough of: at least one additional secondary catheter, at least one wire separate from the primary catheter, at least two pulley wires, and at least one pulley steering system, wherein each element is not positively recited.  The access needle of Hofmann is fully capable of delivering a rail wire for delivery of a primary catheter meeting the claimed limitations and for delivery of the additional secondary catheter, separate wire, pulley wires, and pulley steering system.

--Alternative rejection assuming the primary catheter, secondary catheter, and additional device elements are positively claimed directly follows--

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 10-17, 31-40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402) in view of Wilson (US 2010/0022948).  
	Regarding claims 1, 40, and 42, Hofmann discloses the invention substantially as claimed including a device for establishing trans-radial arterial access to a multitude of end vessels, via a single site of radial access (fully capable of being inserted in through a radial artery to access a plurality of vessels) comprising: 
an access needle (para [0025] – needle first introduced into blood vessel to provide access to target location); wherein said needle is capable of delivering a rail wire (para [0025] – guide wire inserted through needle) for delivery of a primary catheter (Fig 1) (para [0025] - catheter device inserted over the guide wire);
said primary catheter having a single central working lumen (3), said single central working lumen having a proximal end hole, and a distal end hole (Fig 1; para [0061]; 
said primary catheter having at least two steerable segments (proximal and distal segments fully capable of being steered through the vasculature; it is noted the term “steerable segments” does not require active bendable segments); wherein said central working lumen is capable of acting as a conduit for the delivery therethrough of: at least one additional secondary catheter (para [0063] – used as a conduit for passage of catheters, guide wires, and instruments), at least one wire separate from said primary catheter (para [0063] – used as a conduit for passage of guide wires), 
and an external termination device (8) which is in communication with said proximal end hole (para [0061]); and at least two treatment devices (para [0026] – i.e. stents and angioplasty balloons or additional catheters and wires).  
	However, Hofmann fails to disclose the primary catheter comprises pulley wires for steering steerable segments of the primary catheter and a pulley steering system for each pulley wire.  Wilson discloses a steerable catheter (200a) including a plurality of steerable segments (208a,b, n; see annotated Figs 21-24 below), a plurality of pulley wires (200) corresponding in number to the plurality of steerable segments such that each pulley wire steers a single steerable segment in a single direction only (wire 220 connected between steering device 212 and actuation device 218n to control first steerable segment, wire 220 connected between steering device 210 and actuation device 218a; see annotated Figs 21-24; para [0073-0074, 0077-0080, 0085-0087]); the plurality of pulley wires (220) are located axially within a wall of the primary catheter and are configured to actively steer the plurality of steerable segments (para [0079-0081]; Figs 20A-D); and a plurality of steering systems (210, 212) corresponding in number to the plurality of pulley wires (220) and the steerable segments such that each steering system is connected to a single pulley wire (para [0077-0080]); and wherein the plurality of steerable segments includes a primary steering segment adjacent the distal end of the catheter and a secondary steering segment proximal of the primary steering segment (Figs 21-24), the primary and secondary steering segments being disposed on a common side of the primary catheter and curve in a common direction (Figs 21-24). 













[AltContent: textbox (Primary steering segment)][AltContent: textbox (Secondary steering segment)]
[AltContent: connector][AltContent: textbox (Secondary)][AltContent: textbox (Secondary)][AltContent: textbox (Primaryu )][AltContent: textbox (Primaryu )][AltContent: textbox (Primaryu )][AltContent: textbox (Secondary)][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: connector][AltContent: connector][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    603
    587
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hofmann such that the primary catheter comprised at least two steerable segments, each comprising a pulley wire extending through the wall of the catheter and a pulley steering system for the purpose of steering the catheter into a desired curvature, as taught by Wilson, to better enable a surgeon to reach and aim the tip of the catheter at the target location within the vasculature (see para [0078, 0088] of Wilson).  
Wilson teaches at least two steerable segments (see annotated Figs 21-24 above) controlled by the different pull wires (220) such that a target area can be reached regardless of a patient’s anatomy (Figs 21-24; para [0077-0088]).  Furthermore, Wilson teaches steerable segments can be articulated up to 180 degrees, “though angles of curvature greater than 180 degrees are also possible depending on flexibility of the shaft 206 as well as the effects of the shaft 206 needing to bend passively to accommodate the patient's anatomy” (para [0085-0086]) and curve in substantially the same direction (Figs 21-24).  Wilson teaches the length of the catheter segments may vary depending on the use of the device, the insertion point of the catheter, and the distance to the target area (para [0076-0077]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hoffman and Wilson such that the primary steering segment was located within 10cm of the distal end and had a length of 0.1-5 cm and was capable of being actively curved/bent from zero degrees to 180 degrees and such that the secondary steering segment proximal to the primary segment was located between 2-30 cm from the distal end hole and had a length of 0.4 cm to 15cm and was capable of being actively curved/bent from zero degrees to 270 degrees for the purpose of forming a steerable catheter optimized for a desired use and target location and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 2 and 40, Hoffman teaches said primary catheter further comprises at least one balloon (10) affixed to the outer surface of the primary catheter and proximal to said distal end hole; and at least one additional lumen substantially within the wall of the effective segment of said primary catheter which functions to inflate and deflate said at least one balloon (Fig 1; para [0073, 0075-0076]).  
Regarding claims 3 and 40, Hoffman teaches said at least one balloon (10) is capable of inflating and thereby are capable of: altering flow in targeted vessels, and anchoring said device (Fig 1; para [0073, 0075-0076]).  
	Regarding claim 10, Hofmann teaches a removeable inner dilator to aid with percutaneous insertion, wherein the length of said inner dilator is greater than the length of the primary catheter and the outer diameter of the inner dilator is less than the inner diameter of the primary catheter (para [0013, 0105].  
Regarding claims 11-17 and 31-39, further comprising at least one secondary catheter, capable of being advanced through said primary catheter (para [0063]; or stent delivery catheter or angioplasty catheter – para [0026]).  The secondary catheter, stent delivery catheter, and/or angioplasty catheter may be an interventional treatment device, exchange device, and/or percutaneous treatment device.  Additionally, Hoffmann teaches the use of guide wires (para [0025, 0105]) and wires for crossing through an obstruction (para [0078, 0089]), which may be interpreted as an interventional treatment device, exchange device, and/or percutaneous treatment device.
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402) and Wilson (US 2010/0022948), as applied to claim 3 above, further in view of Sadanandan (US 2014/0135786, hereinafter “Sadanandan”).  Hofmann and Wilson disclose the invention substantially as claimed, as shown above, but fail to disclose a peel-away sheath.  Sadanandan discloses a similar catheter for treating the vasculature and teaches the catheter is inserted through a peel-away sheath (102) during insertion into the body (Figs 2A-I; para [0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hofmann and Wilson to include a peel-away sheath, as taught by Sadanandan, for the purpose of easily removing the introducer sheath from the catheter without damaging the catheter.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402) and Wilson (US 2010/0022948), as applied to claim 1 above, further in view of Hanson et al. (US 2016/0287259, hereinafter “Hanson”).  Hofmann and Wilson disclose the invention substantially as claimed, as shown above, but fail to disclose the balloon (10) is a hydrogel balloon capable of swelling to effect inflation.  Hanson discloses a similar occlusion balloon and teaches the balloon may further comprise a super absorbent hydrogel polymer (para [0046]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hofmann and Wilson such that the occlusion balloon comprised a hydrogel polymer capable of swelling and unswelling in response to exposure to fluid and an additional stimulus, since Hanson teaches such a material is a known equivalent for occluding a vessel. Substitution of one known element for another element providing the same function to yield predictable results would have been obvious to one of ordinary skill in the art at the time of the invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402), Wilson (US 2010/0022948), and Hanson (US 2016/0287259), as applied to claim 5 above, further in view of Sadanandan (US 2014/0135786).  Hofmann, Wilson, and Hanson disclose the invention substantially as claimed, as shown above, but fail to disclose a peel-away sheath.  Sadanandan discloses a similar catheter for treating the vasculature and teaches the catheter is inserted through a peel-away sheath (102) during insertion into the body (Figs 2A-I; para [0050]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination to include a peel-away sheath, as taught by Sadanandan, for the purpose of easily removing the introducer sheath from the catheter without damaging the catheter.

Claims 7, 8, 18-30, 41 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402) and Wilson (US 2010/0022948), as applied to claims 1 and 3 above, further in view of Salahieh et al. (US 2013/0116705, hereinafter “Salahieh”).  
	Regarding claims 7 and 8, Hofmann and Wilson disclose the invention substantially as claimed, as shown above, but fail to disclose the claimed tertiary steering segment configured to bend in a direction different than the primary and secondary steering segments.  Salahieh discloses a similar steerable catheter (Fig 14) and teaches a distal bend (258) may be formed by tensioning a first pull wire (264) (para [0114]) and a proximal bend (254), which curves in an opposite direction, may be formed by tensioning a second pull wire (262) (para [0115-0116]).
[AltContent: textbox (Additional steering segment bending in opposite direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Direction of bending of primary and secondary steering segments)]
    PNG
    media_image2.png
    695
    495
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hoffman and Wilson to include an additional tertiary steering segment proximal of the secondary steering segment with a corresponding pulley wire and pulley steering system for bending the catheter in a direction different than the first and second steering segments for the purpose of providing increased control to steer the catheter into a desired curvature to better enable a surgeon to reach and aim the tip of the catheter at the target location within an area of the vasculature having complex curvature. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoffman, Wilson, and Salahieh such that the tertiary steering segment was located along a segment of at least 0.4 cm long and between 0-15 cm from the distal end of the catheter for the purpose of forming a steerable catheter optimized for a desired use and target location and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claims 18-30, Hoffman teaches at least one secondary catheter, capable of being advanced through said primary catheter (para [0063]; or stent delivery catheter or angioplasty catheter – para [0026]).  The secondary catheter, stent delivery catheter, and/or angioplasty catheter may be an interventional treatment device, exchange device, and/or percutaneous treatment device.  Additionally, Hoffmann teaches the use of guide wires (para [0025, 0105]) and wires for crossing through an obstruction (para [0078, 0089]), which may be interpreted as an interventional treatment device, exchange device, and/or percutaneous treatment device.
Regarding claims 41 and 45, Hoffman teaches at least two treatment devices, wherein said at least two treatment devices comprise at least one angioplasty balloon and at least one stent (para [0026]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402), Wilson (US 2010/0022948), and Hanson (US 2016/0287259), as applied to claim 5 above, further in view of Salahieh (US 2013/0116705).  
	Hofmann, Wilson, and Hanson disclose the invention substantially as claimed, as shown above, but fail to disclose the claimed tertiary steering segment configured to bend in a direction different than the primary and secondary steering segments.  Salahieh discloses a similar steerable catheter (Fig 14) and teaches a distal bend (258) may be formed by tensioning a first pull wire (264) (para [0114]) and a proximal bend (254), which curves in an opposite direction, may be formed by tensioning a second pull wire (262) (para [0115-0116]).


[AltContent: textbox (Additional steering segment bending in opposite direction)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Direction of bending of primary and secondary steering segments)]
    PNG
    media_image2.png
    695
    495
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hoffman, Wilson, and Hanson to include an additional tertiary steering segment proximal of the secondary steering segment with a corresponding pulley wire and pulley steering system for bending the catheter in a direction different than the first and second steering segments for the purpose of providing increased control to steer the catheter into a desired curvature to better enable a surgeon to reach and aim the tip of the catheter at the target location within an area of the vasculature having complex curvature. 
	Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoffman, Wilson, Hanson, and Salahieh such that the tertiary steering segment was located along a segment of at least 0.4 cm long and between 0-15 cm from the distal end of the catheter for the purpose of forming a steerable catheter optimized for a desired use and target location and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, in Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
	
Claims 43 and 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402) and Wilson (US 2010/0022948), as applied to claim 42 above, further in view of O’Shaughnessy et al. (US 2003/0208255, hereinafter “O’Shaughnessy”).  Hofmann and Wilson disclose the invention substantially as claimed, as shown above, but fail to disclose the stent is self-expanding or is mounted on an angioplasty balloon.  O’Shaughnessy discloses stents can be made to be either radially self-expandable or expandable by the use of an angioplasty balloon and implanted during an angioplasty procedure (para [0004]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hofmann and Wilson such that the stent was self-expanding or mounted on an angioplasty balloon since both types of stents are old and well known in the art and useful in various procedures.

Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402), Wilson (US 2010/0022948), and Salahieh (US 2013/0116705), as applied to claim 45 above, further in view of O’Shaughnessy (US 2003/0208255).  Hofmann, Wilson, and Salahieh disclose the invention substantially as claimed, as shown above, but fail to disclose the stent is self-expanding or is mounted on an angioplasty balloon.  O’Shaughnessy discloses stents can be made to be either radially self-expandable or expandable by the use of an angioplasty balloon and implanted during an angioplasty procedure (para [0004]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Hofmann, Wilson, and Salahieh such that the stent was self-expanding or mounted on an angioplasty balloon since both types of stents are old and well known in the art and useful in various procedures.

Claims 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann (US 2005/0228402) and Wilson (US 2010/0022948), as applied to claim 1 above, further in view of Kiemeneij (US 6,273,881, hereinafter “Kiemeneij”).  Hoffmann and Wilson disclose the invention substantially as claimed, including the device of claim 1, as discussed above.  Hoffmann teaches a method for establishing arterial access to a multitude of end vessels, via a single site of access (para [0025, 0105]), the method comprising the steps of: inserting the access needle through a percutaneous tissue tract leading to an artery (para [0025, 0105]), inserting a wire through said needle, into said artery, removing said needle (para [0025, 0105]), inserting the primary catheter of the device of Claim 1 over said wire, removing said wire, advancing said primary catheter of the device of Claim 1 over another wire, near a target vessel, removing said wire (para [0025, 0105]), steering and moving said primary catheter of the device of Claim 1 into target location (taught by Wilson; plurality of steering segments, pulley wires and pulley wire steering systems – para [0079-0080]; Figs 21-24), and optionally repositioning the distal end hole of the primary catheter of the device of Claim 1 repeatedly to access sequentially multiple successive target vessels, without removing the proximal portion of the primary catheter of said device of Claim 1 from said artery access site (taught by Wilson; plurality of steering segments, pulley wires and pulley wire steering systems – para [0079-0080]; Figs 21-24).  
	However, Hoffmann teaches the method comprises accessing the target vessel through a femoral access point. Hoffmann fails to teach the method establishes trans-radial arterial access via a single site of radial access and comprises the step of inserting the needle through a percutaneous tissue tract leading to a radial artery.  In discussing the background of the invention, Kiemeneij states “a femoral approach is currently used in which the preshaped catheter is introduced into the aorta via the femoral artery, and the catheter is then manipulated at its proximal end, by push or pull and/or torque motions, for steering its distal end into the lumen of the selected vessel” (col 1, ln 16-21).  Kiemeneij further teaches “A percutaneous transradial approach to catheterization is now being investigated because of favorable anatomical relations of the radial artery to its surrounding structures and the double blood supply to the hand. Potential benefits of this approach are safe transarterial coronary interventions combining rapid mobilization of the patient after intervention, with the resulting reduced hospitalization, and easy, safe, and effective hemostasis leading to a marked reduced incidence of access-site related major complications.” (col 3, ln 17-26).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hoffmann and Wilson such that method of using the device was a trans-radial access method and comprised the steps of inserting the access needle through a percutaneous tissue tract leading to a radial artery and inserting the guide wire through the needle into the radial artery such that the second device inserted over a guidewire was inserted through the radial artery to reach the target vessel.  By modifying the method of Hoffman and Wilson to use a trans-radial approach, it may also have the benefit of “safe transarterial coronary interventions combining rapid mobilization of the patient after intervention, with the resulting reduced hospitalization, and easy, safe, and effective hemostasis leading to a marked reduced incidence of access-site related major complications”, as taught by Kiemeneij (col 3, ln 17-26).
	Furthermore, Hoffmann fails to teach the method comprises advancing the device under fluoroscopic guidance.  Wilson teaches one or more visualization techniques, such as fluoroscopic and/or echo guidance, may be used to confirm the curvature of the device and facilitate aiming of the steerable catheter within the vasculature (para [0044, 0069, 0088]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination such that the method comprised advancing the device under fluoroscopic guidance to aid in steering the device and proper positioning of the device, as taught by Wilson.
	Regarding claim 49, Hoffmann fails to disclose the method comprises the step of positioning at least one segment of said device to abut a vascular arch, and subsequently curves away from said vascular arch, so that it effectively utilizes said vascular arch as a fulcrum, to prevent kickback and prolapse of said device as well as of any additional devices passed therethrough.  Hoffmann teaches “it will be appreciated that the vascular sheath 1 is usable for any type of surgical procedure wherein a vascular sheath is needed to provide communication of medical devices with a patient's blood vessel, body organ, or body cavity” (para [0116]).  Kiemeneij discloses a similar device for establishing access to a multitude of end vessels (sheath) and teaches the sheath may be positioned in a variety of ways (Figs 3-6) to reach a target portion of the anatomy with different patient anatomical variations.  In particular, Kiemeneij teaches an embodiment in which the method comprises positioning at least one segment of said device to abut a vascular arch, and subsequently curve away from said vascular arch (Fig 6).  In this configuration, the position of the sheath segment abutting the vascular arch effectively utilizes said vascular arch as a fulcrum, thereby capable of preventing kickback and prolapse of said device as well as of any additional devices passed therethrough.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination to be positioned as claimed and taught by Kiemeneij to assist in directing the sheath to desired coronary artery and since Hoffmann teaches the device may be used for any type of surgical procedure wherein a vascular sheath is needed to provide communication of medical devices with a patient's blood vessel (para [0116]).
	Regarding claim 49, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination such that the distal end of said device was further repositioned sequentially into multiple target vessels via a single initial radial access, wherein said target vessels include the right vertebral artery, the right internal carotid artery, the left internal carotid artery, and the left vertebral artery, in any order, in an attempt to provide improved vascular access, since Hoffmann teaches the device may be used for any type of surgical procedure wherein a vascular sheath is needed to provide communication of medical devices with a patient's blood vessel (para [0116]), a person with ordinary skill has good reason to pursue the known options within his or her technical grasp, and since it is obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-13, 15-22 of copending Application No. 16/600,096, as amended 2/12/2021. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application and the instant application are claiming common subject matter including: an access needle capable of delivering a rail for delivery of a primary catheter having a plurality of steering segments and pulley wires, and for delivery of a secondary catheter, at least one wire separate from the primary catheter, and additional interventional devices.  The difference between the claims of the instant application and the claims of the copending application lies in the fact that the copending application claims include many more elements and are thus much more specific.  Thus, the invention of the copending application claims is in effect a “species” of the “generic” invention of the instant application claims.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/
Primary Examiner, Art Unit 3771